DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 are pending. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, independent Claims 1, 11, and 16 recite the limitation “sending the first notification to a client corresponding to the target virtual object” which renders the claim unclear as to whether “a client” is the same and/or different as “a first client”.  For purposes of examination, the Examiner interprets “a client” as one or more clients of the system.  
Claims 2, 12, and 17 further recite the limitation “a second broadcast notification generated in response to the skill casting request to clients corresponding to all the virtual objects” which renders the claim indefinite as to the metes and bounds of “clients” which the second broadcast notification is sent to.  The limitation clients is rendered indefinite as to whether it refers to i) individual clients (e.g., a first client and a client); ii) both a first client and a client; or iii) a first client 
Claims 5, further recites “determining a quantity of virtual objects within a field of view of the first virtual object in a virtual scene” renders the claim unclear as to whether the recited “a quantity of virtual objects” , “a field of view of the virtual object” and “a virtual scene” are the same and or different as “a quantity of virtual objects”, “a field of view of the virtual object” and “a virtual scene” is the same and/or different as recited in claim 1.  Additionally, claim 5 recites “determine a quantity of virtual objects whose coordinates fall within the coordinate range, to obtain the quantity of virtual objects” renders the claim unclear because it is unclear whether “a quantity of virtual objects” is the same “quantity” as recited in the line 1-2 of claim 5 and in line 8 of claim 1.  Moreover, it the limitation “to obtain the quantity of virtual objects” is unclear because as instantly recited by determining a quantity of virtual objects whose coordinates fall within the coordinate range comprises to obtain the quantity of virtual objects.   
Furthermore, the multiple instances of “a quantity of virtual objects” such as in line 1-2, 7 renders the claim unclear as to the metes and bounds of the claimed invention because it is unclear whether they are the same and/or different as the “quantity of virtual objects within a field of view of the first virtual object a virtual scene” previously determined in claim 1.  Similarly, the claim is unclear as to whether “corresponds to the field of view” is the same and/or different from “the field of view of the first virtual object in a virtual scene” recited in claim 1 which renders the claim indefinite as to whether “to determine a quantity of virtual objects” is the same and/or different quantity that was determined in claim 1.  Claims 13 and 18 are recite limitations that render the claim 
Claim 6 further recites in line 2 “selecting a target virtual object from the virtual objects” is indefinite as to whether “a target virtual object” is the same and/or different as a target virtual object previously recited in claim 1.  Moreover, the limitation “selecting target virtual objects whose quantity is equal to the predetermined threshold” renders the claim unclear as to the metes and bounds of the claim to whether i) one target virtual object is selected or ii) a plurality of target virtual objects are selected because the claim recites the single form of object in claim 1 and a plural form in claim 6.  
In addition, the limitation “selecting target virtual objects whose quantity is equal to the predetermined threshold from the field of view” renders the claim unclear because “whose quantity” appears to shift the accepted meaning of the quantity of virtual objects in the field of view as recited in claim 1.  For instance, claim 1 recites selecting a target virtual object “if the quantity of virtual objects within the field of view is greater than a predetermined threshold” whereas claim 6 recites selecting the target virtual objects whose quantity is equal to the predetermined threshold”.  The claim is rendered unclear because if the quantity of objects is greater than a predetermined threshold than it cannot also be equal to the predetermined threshold.  Similarly, the limitation renders the meaning of “the predetermined threshold” as being unclear because it contradicts the accepted meaning of the use of a predetermined threshold for selecting target virtual objects being greater than threshold and appears to shift the meaning “the predetermined threshold” when the quantity is equivalent to the threshold.  Claims 14 and 19 recite limitations that render the claim unclear for substantially the same reasons as claim 6 but with respect to independent claims 11 and 16.
Claim 7 recites the limitation “a second virtual object whose remaining attribute value meets a preset condition” and “a second virtual object whose remaining attribute value does not meet the 
Claim 7 further recites “a client corresponding to a second virtual object and the first client” because it is unclear as to whether “a client” is the same and/or different as to “a client” as recited in claim 1 or if “a client” is both a second virtual object and the first client.  This further renders the metes and bounds of the claim unclear because the claim second virtual object and the targeted virtual object each are “influenced” by the casting of the first skill by the first virtual object.  This renders the multiple instances of “a broadcast notification” recited in lines 7, 10, and 13 unclear as to whether they are the same and/or different as “a first broadcast notification”.  The Examiner strongly suggest that the Applicant maintain consistency to distinguish between different generated “broadcast notifications”.  For instance, in claims 1-2, and 4, the claims recite a “first”, “second”, and “third” notification which clearly delineates that each notification separate and different notifications that are send by the information processing method.    Claims 15 and 20 recite limitation that render the claim unclear for substantially the same reasons as claim 7 but with respect to independent claims 11 and 16.
Claim 9 further recite “the remaining attribute value meets a preset condition” is unclear as to whether “a preset condition” is the same and/or different as “a preset condition recited in claim 7 from which it depends.
Claim 10 further recite “the broadcast notification comprises” and “the broadcast notification triggers a death event of the second virtual object” is unclear as to whether it the broadcast notification is directed to i) “a broadcast notification for instruction to present an effect of the influence of the first skill on the second virtual object”; ii) “a broadcast notification corresponding to the second virtual object to clients corresponding to all virtual objects within a field of view of the second virtual object”; or iii) “a broadcast notification corresponding to the 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 11-12, 14, 16-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seok et al. (US 2016/0129345 A1).
Regarding claim 1, Seok disclose an information processing method performed at a mobile terminal having one or more processors and memory storing a plurality of instructions to be executed by the one or more processors (see Seok, 0042, wherein the computer game is a shooter or RPG game, 0046-0048, wherein the mobile device is a mobile or smartphone; 0054, wherein the terminal is a processor and a memory storing a program to be executed), the method being applied to a first client (see Seok, 0048-0049, wherein the first client is a terminal 110 controlling a first character), in which a plurality of virtual objects is displayed on a screen of the mobile terminal (see Seok, Fig. 5a, 0050, 0082, wherein the virtual objects are characters and objects), a first virtual object being displayed on a display interface of the first client (see Seok, Fig. 5a, 0064, wherein the character 510 is displayed on the display of the first client), the method comprising:
receiving a skill casting request of the first virtual object sent by the first client, the skill casting request being used for requesting to cast a first skill (see Seok, Fig. 5a, 0041, 0058-0059, 0070-0071, 0088, wherein the skill casting request is received by a UI to perform a skill of targeting an object, attacking an object or moving the user character, etc.
determining a quantity of virtual objects within a field of view of the first virtual object in a virtual scene (see Seok, 0100-0101, wherein the quantity of objects in at least one embodiment is 3);
selecting a target virtual object from the virtual objects within the field of view if the quantity of virtual objects within the field of view is greater than a predetermined threshold (see Seok, 0079-0082, 0099, wherein the target object is selected and a predetermined threshold is one or greater); and
obtaining a first broadcast notification generated in response to the skill casting request (see Seok, Fig. 5A-5B, 7B, 0052, 0091-0092, wherein generating a notification is a shape displayed on or next to the targeted object), and sending the first broadcast notification to a client corresponding to the target virtual object (see Seok, Fig. 5A-5B, 7B, 0041, wherein notification is a sent or share game result content (e.g., a game result of the targeting the object; 0052, 0060, wherein the target object is another character controlled by another user;), the first broadcast notification being used for instruction the client to present an action of casting the first skill by the first virtual object (see Seok, 0052, wherein the selected target is displayed with a shape adjacent to the selected target object, 0091-0092, wherein the first notification is notifying a user that the target object can be attacked from a current location of the character, 0161, wherein an action is to attack the targeted object with the equipment items of the first character).
Regarding claim 11, Seok disclose a mobile terminal comprising: one or more processors, memory, and a plurality of machine readable instructions, when executed by the one or more processors (see Seok, 0042, wherein the computer game is a shooter or RPG game, 0046-0048, wherein the mobile device is a mobile or smartphone; 0054, wherein the terminal is a processor and a memory storing a program to be executed), cause the mobile terminal to perform a plurality of operations being applied to a first client,  (see Seok, 0048-0049, wherein the first client is a terminal 110 controlling a first character), in which a plurality of virtual objects is displayed on a screen of the mobile terminal (see Seok, Fig. 5a, 0050, 0082, wherein the virtual objects are characters and objects), a first virtual object being displayed on a display interface of see Seok, Fig. 5a, 0064, wherein the character 510 is displayed on the display of the first client), the plurality of operations including:
receiving a skill casting request of the first virtual object sent by the first client, the skill casting request being used for requesting to cast a first skill(see Seok, Fig. 5a, 0041, 0058-0059, 0070-0071, 0088, wherein the skill casting request is received by a UI to perform a skill of targeting an object, attacking an object or moving the user character, etc.);
determining a quantity of virtual objects within a field of view of the first virtual object in a virtual scene (see Seok, 0100-0101, wherein the quantity of objects in at least one embodiment is 3);
selecting a target virtual object from the virtual objects within the field of view if the quantity of virtual objects within the field of view is greater than a predetermined threshold (see Seok, 0079-0082, 0099, wherein the target object is selected and a predetermined threshold is one or greater); and
obtaining a first broadcast notification generated in response to the skill casting request (see Seok, Fig. 5A-5B, 7B, 0052, 0091-0092, wherein the obtained generated notification is a shape displayed on or next to the targeted object), and sending the first broadcast notification to a client corresponding to the target virtual object (see Seok, Fig. 5A-5B, 7B, 0041, Seok, Fig. 5A-5B, 7B, 0041, wherein notification is a sent or share game result content (e.g., a game result of the targeting the object; 0052, 0060, wherein the target object is another character controlled by another user;), the first broadcast notification being used for instruction the client to present an action of casting the first skill by the first virtual object (see Seok, 0052, wherein the selected target is displayed with a shape adjacent to the selected target object, 0091-0092, wherein the first notification is notifying a user that the target object can be attacked from a current location of the character, 0161, wherein an action is to attack the targeted object with the equipment items of the first character).
Regarding claim 16, Seok disclose a non-transitory computer readable storage medium storing a plurality of readable instructions in connection with a mobile terminal having one or more processors and memory storing a plurality of machine readable instructions when executed by the see Seok, 0042, wherein the computer game is a shooter or RPG game, 0046-0048, wherein the mobile device is a mobile or smartphone; 0054, wherein the terminal is a processor and a memory storing a program to be executed),  cause the mobile terminal to perform a plurality of operations as being applied to a first client (see Seok, 0048-0049, wherein the first client is a terminal 110 controlling a first character), in which a plurality of virtual objects is displayed on a screen of the mobile terminal (see Seok, Fig. 5a, 0050, 0082, wherein the virtual objects are characters and objects), a first virtual object being displayed on a display interface of the first client (see Seok, Fig. 5a, 0064, wherein the character 510 is displayed on the display of the first client), the plurality of operations including:
receiving a skill casting request of the first virtual object sent by the first client, the skill casting request being used for requesting to cast a first skill (see Seok, Fig. 5a, 0041, 0058-0059, 0070-0071, 0088, wherein the skill casting request is received by a UI to perform a skill of targeting an object, attacking an object or moving the user character, etc.);
determining a quantity of virtual objects within a field of view of the first virtual object in a virtual scene (see Seok, 0100-0101, wherein the quantity of objects in at least one embodiment is 3);
selecting a target virtual object from the virtual objects within the field of view if the quantity of virtual objects within the field of view is greater than a predetermined threshold (see Seok, 0079-0082, 0099, wherein the target object is selected and a predetermined threshold is one or greater); and
obtaining a first broadcast notification generated in response to the skill casting request (see Seok, Fig. 5A-5B, 7B, 0052, 0091-0092, wherein the obtained generated notification is a shape displayed on or next to the targeted object), and sending the first broadcast notification to a client corresponding to the target virtual object (see Seok, Fig. 5A-5B, 7B, 0041, Seok, Fig. 5A-5B, 7B, 0041, wherein notification is a sent or share game result content (e.g., a game result of the targeting the object; 0052, 0060, wherein the target object is another character controlled by another user;), the first broadcast notification being used for instruction the client to present an action of casting the first skill by the first virtual object (see Seok, 0052, wherein the selected target is displayed with a shape adjacent to the selected target object, 0091-0092, wherein the first notification is notifying a user that the target object can be attacked from a current location of the character, 0161, wherein an action is to attack the targeted object with the equipment items of the first character).
Regarding claim 2, 12, and 17, Seok further comprising: sending a second broadcast notification generated in response to the skill casting request to clients corresponding to all the virtual objects within the field of view of the first virtual object if the quantity of virtual objects within the field of view is less than or equal to the predetermined threshold (see Seok, 0041, 0087-0088, wherein a second notification is a shared game result when no targets are in the target range).
Regarding claim 3, Seok further comprising: determining whether the first skill is used for adjusting a location of the first virtual object in the virtual scene (see Seok, 0088, wherein the first skill is a movement of the character which is adjusting a location of the first virtual object); and triggering, if the first skill is not used for adjusting the location of the first virtual object in the virtual scene, the step of determining the quantity of virtual objects within the field of view of the first virtual object in the virtual scene (see Seok, 0077-0079, 0088-0090, 0091-0093, 0100-0101, wherein when the first skill is not adjusting the location (e.g., moving the character) a quantity of target objects are selected).
Regarding claim 4, Seok further comprising: determining, if the first skill is used for adjusting the location of the first virtual object in the virtual scene (see Seok, 0088, wherein the first skill is a movement of the character which is adjusting a location of the first virtual object), an adjusted new location of the first virtual object in the virtual scene (see Seok, 0088, wherein the first skill is a movement of the character which adjusts a location of the first virtual object), and sending a third broadcast notification to the clients corresponding to all the virtual objects within the field of view (see Seok, Fig. 5(a-b), 0088-0090), the third broadcast notification being used for instruction to update the location of the first virtual object in the virtual scene to the new location (see Seok, Fig. 5(a-b), 0041, 0088-0090, wherein the first skill is shared game result in which the movement of the character is updated to the new location
Regarding claims 6, 14, and 19, Seok further comprise, wherein selecting a target virtual object from the virtual objects within the field of view comprises: 
selecting target virtual objects whose quantity is equal to the predetermined threshold from the field of view (see Seok, 0097-0101, wherein the field of view is the target range and the quantity is equal to the total number of target objects equal to the predetermined threshold of the target range); or
determining various types of groups to which all the virtual objects within the field of view belong (see Seok, 0108-0114, wherein the virtual objects are divided into three areas based a designated radius range), and selecting virtual objects whose quantity is equal to the predetermined threshold from the field of view (see Seok, 0108-0114, wherein the quantity in each group selected is equal to the threshold determined by the designated radius range), a corresponding quantity of target virtual objects in each type of group meets a set requirement (see Seok, 0108-0114, wherein the set requirement is a radius range from the character object); or
selecting, according to relationship between the virtual objects within the field of view and the first virtual object, target virtual objects whose quantity is equal to the predetermined threshold (see Seok, 0108-0114, wherein the target virtual objects are selected based on the relationship between the character and the designated radius and the quantity is the number of objects in each designated area as determined by the radius of the target range).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 13, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seok et al (US 2016/129345 A1) as applied to claims 1, 11, and 16 above, in view of Kawai et al. (US 6,283,861 A1).
Regarding claims 5, 13, and 18, Seok discloses a field of view to determining a quantity of virtual objects in the virtual scene that corresponds to an area defined by a range and an angle from the location of the character and determining the quantity of characters whose location is within the field of view (see Seok, Fig. 5a-b, 0058-0065).  However, Seok is silent as to i) determining a coordinate range corresponding to the field of view using coordinates of the first virtual object as a center; and ii) matching current coordinates of each virtual object in the virtual scene within the coordinate range, to determine a quantity of virtual objects whose coordinates fall within the coordinate range, to obtain the quantity of virtual objects.
Kawai teach a virtual environment in a RPG game which determines a quantity of virtual objects by determining a coordinate range corresponding to the field of view by using coordinates of the first virtual object as a center (see Kawai, Fig. 10(a-e), col. 8: ln 59-col. 9: ln 37, col. 11: ln 62-col. 12: ln 5, wherein the field of view is a wire frame which forms a coordinate system located around the player in the center).  Kawai further teach matching current coordinates of each virtual object in the virtual scene within the coordinate range (see Kawai, Fig. 8, 10(a-e), col. 7: ln 50-col. 8: ln 40, wherein the wire frame provides a virtual match of each virtual object within the coordinate range), to obtain the quantity of virtual objects (see Kawai, col. 7: ln 50-col. 8: ln 40, wherein the quantity of enemy characters that are located within the coordinate range is obtained and presented within the wire frame).  One would have been motivated to incorporate the teachings of the coordinate system of Kawai to yield the predictable result to instantly judge whether an attack will be effective and determining if there are any suitable enemies (see Kawai, col. 8: ln 3-6).  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the application to determine a coordinate range corresponding to the field of view using coordinates of the first virtual object as a center, and matching current coordinates of each virtual object in the virtual scene within the coordinate range, to determine a quantity of virtual objects whose coordinates fall within the coordinate range, to obtain the quantity of virtual objects.  
Claims 7, 9-10, 15, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seok et al (US 2016/129345 A1) as applied to claims 1, 11, and 16 above, in view of Kawai et al. (US 6,283,861 A1).
Regarding claims 7, 15, and 20, Seok further comprising: determining, according to the skill casting request, at least one second virtual object at which the first skill is targeted (see Seok, 0099, wherein two or more target objects are selected to attack).  Although, Seok disclose providing a notification of a result of the attack on a user (see Seok, 0162), it is silent as to i) determining a remaining attribute value of each second virtual object influenced by the first skill; ii) correspondingly generating, according to the remaining attribute value of each second virtual object influenced by the first skill, a broadcast notification for instruction to present an effect of the influence of the first skill on the second virtual object; iii) for a second virtual object whose remaining attribute value meets a preset condition, sending a broadcast notification corresponding to the second virtual object to clients corresponding to all virtual objects within a field of view of the second virtual object; iv) for a second virtual object whose remaining value does not meet the preset condition, separately sending 
Taoka teach a multiplayer game between multiple player characters in which each player character contains a remaining attribute value (see Taoka, col. 7: ln 5-30, wherein the hit point parameter is a remaining attribute value).  Taoka teach determining a remaining attribute value of each second virtual object influenced by the first skill (see Taoka, col. 7: ln 12-40, col. 8: ln 47-59, wherein the second virtual object is a player character that received an attack (damage) from an enemy character and the attack is the influence by the first skill).  Specifically, Taoka teach the game program which correspondingly generating, according to the remaining attribute value of each second virtual object influenced by the first skill, a broadcast notification for instruction to present an effect of the influence of the first skill on the second virtual object (see Taoka, col. 8: ln 47-59, wherein the notification is a generated gauge that displays the respective hit points of the second virtual object).  Additionally, Taoka teach for a second virtual object whose remaining attribute value meets a preset condition, sending a broadcast notification corresponding to the second virtual object to clients corresponding to all virtual objects within a field of view of the second virtual object (see Taoka, col. 8: ln 47-col. 9: ln 52, wherein the preset condition is the hit points of the player reaches zero the player and second objects are notified of the death of the player).  Furthermore, Taoka teach for a second virtual object whose remaining attribute does not meet the preset condition, separately sending a broadcast notification corresponding to the second virtual object to a client corresponding virtual object and the first client (see Taoka, col. 8: ln 47-59, wherein the generated gauge is a broadcast notification to the second virtual object and the first client of the remaining attribute value is not zero).  One would have been motivated to incorporate the teachings of Taoka to use known techniques with similar devices to yield the predictable result to indicate player character progress in a multiplayer game.  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the application to determining a remaining attribute value of each second 
Regarding claim 9, the combination of Seok and Taoka further teach wherein the remaining attribute value comprises remaining hit points, and that the remaining attribute value meets a preset condition comprises: the remaining hit points are zero (see Taoka, col. 11: col. 60-col. 12: ln 6, wherein the hit points are zero).
Regarding claim 10, the combination of Seok and Taoka further teach wherein the first skill is an attack skill, the broadcast notification comprises lost hit points and remaining hit points of the second virtual object attacked by the first skill (see Taoka, col. 7: ln 13-26, col. 8: ln 27-46, wherein the control data sends the positional coordinates and hit points to the other character), the broadcast notification triggers a death event of the second virtual object if the remaining hit points are zero (see Taoka, col. 11: ln 60-col. 12: ln 6, wherein the notification triggers a death event and the game is ended).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN HSU whose telephone number is (571)272-7148.  The examiner can normally be reached on Monday - Friday 10:00-6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN HSU/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715